Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
Claims 24-43 are currently pending in this application.
Claims 1-23 have been canceled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 29, 2021 has been entered.

Claim Objection
Claim 32 is objected to due to minor informalities:
a).	Claim 32 recites “The machine-implemented method of graphics processing of claim 31.” and it shall be “The machine-implemented method of graphics processing of claim 31,”
Correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “Column 2 of Table 1” in claim “Column 5 of Table 1”.

Claim limitation
Generic placeholder
Functional language
Claim number
1
task collector

to identify …
24, 27-29, 33, 35 and 38-43
2
Programmable computation
unit
to concurrently execute one or more threads …
24, 27, 31, 37-38 and 41
3
interconnect

To receive the operation code …
38
4
logic
module
arranged to execute… ..
24, 27, 35, 38  and 41
5
eviction
logic
that evicts the data element ..
36

Table 1
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 24-34 and 38-43 are rejected under 35 U.S.C. 103 as being unpatentable over Luebke et al. (2014/0168238) in view of Mejdrich et al. (2008/0114824).

Regarding claim 24, Luebke teaches a machine-implemented method of graphics processing of a 3-D scene using ray tracing (e.g., One embodiment of the present invention sets forth a method for tracing a ray within a parallel processing unit. Luebke: [0008] L.1-2. Ray tracing then simulates the effects as each ray encounters objects in a three-dimensional (3D) graphics environment.  As each ray encounters objects in the 3D graphics environment, the ray may reflect, refract, scatter, or disperse at the point of contact with each object. Luebke: [0004] L.6-10), comprising:  
identifying (e.g., traversal and intersection operations are performed using a depth-first search approach.  Luebke: [0048] L.13-14), in a task collector (e.g., If the ray or ray segment hits more than one child node, then the PPU 202 pushes the far child node or nodes onto a work stack or places the far node or nodes in a shared work buffer. Luebke: [0048] L.15-17. The work stack/work buffer is taken as the collector unit for far child nodes), a group of computation tasks for concurrent execution (e.g., the calculations to perform ray tracing are computationally intensive.  In order to improve performance, ray tracing may be accelerated by tracing a set of rays simultaneously using a highly parallel computing device such as graphics processing unit (GPU). Luebke: [0005] L.1-5);
concurrently executing, in a programmable computation unit, one or more threads of computation corresponding to the group of computation tasks (e.g., One embodiment of the present invention sets forth a method for tracing a ray within a parallel processing unit.  The method includes receiving, at a first thread, at least a portion of a ray for tracing, and identifying a first node within an acceleration structure associated with at least a portion of the ray, where the first node is associated with a volume of space traversed by the ray.  The method further includes identifying a plurality of nodes that comprise child nodes of the first node, where each node within the plurality of nodes is associated with a different sub-volume of space within the volume of space, and where each sub-volume of space is associated with a corresponding ray segment within at least a portion of the ray.  The method further includes determining that two or more nodes within the plurality of nodes are associated with sub-volumes of space that intersect the at least a portion of the ray.  The method further includes selecting a second node that comprises one node of the two or more nodes for processing by the first thread, and selecting a third node that comprises another node of the two or more nodes for processing by a second thread.  The method further includes causing the second thread to process the third node. Luebke: [0008]), 
wherein executing each thread of the one or more threads (e.g., Another embodiment of the present invention sets forth a method for tracing a ray within a parallel processing unit.  The method includes receiving, at a first thread, at least a portion of a ray for tracing, and identifying a first node within an acceleration structure associated with at least a portion of the ray, where the first node is associated with a volume of space traversed by the ray. Luebke: [0009] L.1-7. During ray tracing, threads trace paths of light (rays) moving through a geometric scene, where the geometric scene includes one or more graphics objects.  Luebke: [0043] L.1-3) comprises executing an instruction (e.g., Ray tracing is accelerated on a parallel computing architecture, such as the PPU 202 of FIG. 2, by performing fine-grained parallel traversal of individual rays across a group of computations executed in parallel by multiple threads within a thread group.  However the techniques described herein also apply to other parallel execution models, such as traditional CPU vector registers, or on any architecture capable of tracing multiple rays or ray segments via a common instruction stream. Luebke: [0037] L.3-11), from an instruction set defining instructions that can be used to program the programmable computation unit (e.g., As typically implemented in ray tracing, the PPU 202, in performing a traversal operation, receives a ray or a ray segment and a corresponding node within the acceleration structure 300 as input.  The node resides at a given level of the acceleration structure 300, specifically at the root node 310 for the entire volume of the scene, or some other node for a sub-volume represent a portion of the entire volume.  The PPU 202 determines the location of an intersection of the ray or ray segment with a graphics object or primitive by first determining whether the ray or ray segment hits a bounding volume represented by a node, and then determining whether the ray or ray segment hits the bounding volume represented by each of the node's child nodes.  Typically, traversal and intersection operations are performed using a depth-first search approach.  If the ray or ray segment hits more than one child node, then the PPU 202 pushes the far child node or nodes onto a work stack or places the far node or nodes in a shared work buffer. Luebke: [0048] L.1-17.  A computer-readable storage medium including instructions that, when executed by a processing unit, cause the processing unit to trace a ray within a parallel processing unit, by performing the steps: receiving, …; identifying, …; determining …; selecting …; placing …; and causing …  Luebke: Claim 10. These instructions form part of the instruction set of the processing unit), the instruction causing issuance of an operation code (e.g., Each GPC 208 is capable of executing a large number (e.g., hundreds or thousands) of threads concurrently, where each thread is an instance of a program. Luebke: [0030] L.5-7. GPCs 208 receive processing tasks to be executed from a work distribution unit within a task/work unit 207.  The work distribution unit receives pointers to processing tasks that are encoded as task metadata (TMD) and stored in memory. Luebke: [0031] L.1-5. The traversal and intersection operations are two operations related to ray tracing.  The operations include two operands: a ray and an object that the ray is interacting – traversing or intersecting.  See 24_1 below) including data that identifies: (i) a ray (e.g., During ray traversal, a thread receives a ray or a ray segment and a starting node within the acceleration structure 300, where the node includes a volume of space to be traced by the ray segment.  Each ray segment includes a direction, a start point, and an end point.  The thread determines whether the ray segment intersects with a graphics object included within any of the child nodes of the starting node. Luebke: [0044] L.1-7. ), (ii) one or more shapes (e.g., Typically, when the volume of space represented by a given node includes only a small number of graphics primitives, the volume, and the associated node, are not subdivided further.  As a result, the node representing such a volume is not associated with any child nodes.  Such a node is called a leaf node, where a leaf node represents a volume of space that includes the small number of graphics objects or graphics primitives, such as a point, line segment, or triangle.  Luebke: [0046] L.9-16.  A node includes a triangle shape), and (iii) an operation to be performed for the ray with respect to the one or more shapes (e.g., At any given node, the PPU 202 determines whether a particular node is associated with a graphics object or primitive that intersects with the current ray or ray segment.  If the ray or ray segment intersects at least one graphics object or primitive, then the ray or ray segment is said to have "hit" the graphics object or primitive. Luebke: [0047] L.7-12), wherein the operation to be performed is selected from a pre-determined set of operations (e.g., In some embodiments, the PPU 202 also determines which of the hit objects is closest to a surface plane representing the screen surface of a display device.  Traversal operations and intersection computations may be accelerated by using the techniques presented herein. Luebke: [0047] L.16-21. The PPU 202 determines the location of an intersection of the ray or ray segment with a graphics object or primitive by first determining whether the ray or ray segment hits a bounding volume represented by a node, and then determining whether the ray or ray segment hits the bounding volume represented by each of the node's child nodes.  Typically, traversal and intersection operations are performed using a depth-first search approach. Luebke: [0048] L.7-14);  
buffering the operation code from each executed thread in a buffering element (e.g., The thread selects a first node to process and postpones the remaining nodes, if any, by appending information related to the postponed nodes to a data structure for later processing.  Such postponed nodes are visited later if, for example, the ray segment does not intersect any primitives while traversing the first node.  Such a data structure may be in any technically form, including, without limitation, a work stack, a queue, or an unsorted pool or buffer. Luebke: [0045] L.1-8. A work stack 500 used by a thread within the parallel processing unit 202 of Fig. 2. Luebke: [0061] L.1-2. A work buffer 600 shared by multiple threads within the parallel processing unit 202 of Fig. 2. Luebke: [0065] L.1-2. Render targets, such as frame buffers or texture maps may be stored across DRAMs 220, allowing partition units 215 to write portions of each render target in parallel to efficiently use the available bandwidth of parallel processing memory 204. Luebke: [0032] L.11-15.  See 24_2 below); and 
at a logic module arranged to execute independently of the programmable computation unit (e.g., Each PPU 202 advantageously implements a highly parallel processing architecture.  As shown in detail, PPU 202(0) includes a processing cluster array 230 that includes a number C of general processing clusters (GPCs) 208, where C.gtoreq.1.  Each GPC 208 is capable of executing a large number (e.g., hundreds or thousands) of threads concurrently, where each thread is an instance of a program.  In various applications, different GPCs 208 may be allocated for processing different types of programs or for performing different types of computations.  The allocation of GPCs 208 may vary dependent on the workload arising for each type of program or computation. Luebke: [0030] L.1-10.  A logic module is an instance of a program executed on a general processing cluster (GPC) 208.  The programmable computation unit is taken as the PPU 202) and operable to perform a predetermined set of operations (e.g., GPCs 208 can be programmed to execute processing tasks relating to a wide variety of applications, including but not limited to, linear and nonlinear data transforms, filtering of video and/or audio data, modeling operations (e.g., applying laws of physics to determine position, velocity and other attributes of objects), image rendering operations (e.g., tessellation shader, vertex shader, geometry shader, and/or pixel shader programs), and so on. Luebke: [0034] L.1-8. During ray tracing, threads trace paths of light (rays) moving through a geometric scene, where the geometric scene includes one or more graphics objects. Luebke: [0043] L.1-3. A computer-readable storage medium including instructions that, when executed by a processing unit, cause the processing unit to trace a ray within a parallel processing unit, by performing the steps: receiving, …; identifying, …; determining …; selecting …; placing …; and causing …  Luebke: Claim 10. These instructions form part of the instruction set of the processing unit), 
reading the operation code and performing the operation specified by the operation code for the ray (e.g., The PPU 202 then pulls a deferred far node from the work stack or retrieves a deferred far node from the work buffer if no hit has yet been discovered.  The PPU 202 continues to retrieve deferred far nodes until all deferred far nodes have been processed or the traversal operation otherwise terminates. Luebke: [0048] L.26-31. See 24_1 below).
Luebke does not explicitly teach:
24_1). the instruction causing issuance of an operation code;
24_2). buffering the operation code from each executed thread in a buffering element;
Mejdrich teaches that the present invention is generally related to the field of image processing, and more specifically to an instruction set for processing images.  Vector processing may involve performing a plurality of permute operations to arrange vector operands in desired locations of a register prior to performing vector operation, for example, a cross product.  The permute instructions may be dependent on one another and may require the use of temporary registers.  Embodiments of the invention provide a permute instruction wherein a mask field may be used to specify a particular location of a target register in which to transfer data, thereby reducing the number of instructions for arranging data, reducing dependencies between instructions, and the usage of temporary registers. (Mejdrich: Abstract).
Mejdrich teaches that another method for rendering a real world three-dimensional scene onto a two-dimensional monitor using pixels is called ray tracing.  The ray tracing technique traces the propagation of imaginary rays, which behave similar to rays of light, into a three-dimensional scene which is to be rendered onto a computer screen. (Mejdrich: [0008] L.1-6). Image processing using, for example, ray tracing, may involve performing both vector and scalar math. Accordingly, hardware support for image processing may include vector and scalar units configured to perform a wide variety of calculations.  The vector and scalar operations, for example, may trace the path of light through a scene, or move objects within a three-dimensional scene.  A vector unit may perform operations, for example, dot products and cross products, on vectors related to the objects in the scene. (Mejdrich: [0013] L.3-9). Furthermore, each vector unit may be coupled with a register file comprising the vector data processed by the vector unit.  The vector data may be contained in one or more locations in one or more registers.  Therefore, one or more instructions may be issued to rearrange the vector data in desired locations within a target register.  The multiple instructions rearranging vector data may limit the efficiency of vector processing by consuming a significant portion of the issue bandwidth.  Additionally, the one or more instructions rearranging vector data may be dependent on one another, thereby introducing further pipeline stalls and unused pipeline stages that further limit efficiency. (Mejdrich: [0015]).
Mejdrich further teaches that the present invention is generally related to the field of image processing, and more specifically to an instruction set for processing images. (Mejdrich: [0018]).  One embodiment of the invention provides a method for storing data in a target register.  The method generally comprises receiving a permute instruction specifying at least one source register, the target register, and a write mask, wherein the write mask identifies one or more locations of the target register for writing data, and in response to receiving the permute instruction, transferring data from at least one location of the at least one source register to the one or more locations of the target register identified by the write mask. (Mejdrich: [0019]).  Processing images may involve performing one or more vector operations to determine, for example, intersection of rays and objects, generation of shadow rays, reflected rays, and the like.  One common operation performed during image processing is the cross product operation between two vectors.  A cross product may be performed to determine a normal vector from a surface, for example, the surface of a primitive of an object in a three dimensional scene.  The normal vector may indicate whether the surface of the object is visible to a viewer. (Mejdrich: [0066]). 
In the embodiment illustrated in FIG. 6, register 600 is shown as a 128 bit register.  Register 600 may be divided into four 32 bit word sections: word 0, word 1, word 2, and word 3, as illustrated.  Word 0 may include bits 0-31, word 1 may include bits 32-63, word 2 may include bits 64-97, and word 3 may include bits 98-127, as illustrated.  However, one skilled in the art will recognize that register 600 may be of any reasonable length and may include any number of sections of any reasonable length. (Mejdrich: [0074]).  Each section in register 600 may include an operand for a vector operation.  For example, register 600 may include the coordinates and data for a vector, for example vector A of FIG. 5.  Accordingly, word 0 may include coordinate xa, word 1 may include the coordinate ya, and word 2 may include the coordinate za.  Word 3 may include data related to a primitive associated with the vector, for example, color, transparency, and the like.  In one embodiment, word 3 may be used to store scalar values.  The scalar values may or may not be related to the vector coordinates contained in words 0-2. (Mejdrich: [0075]).
Therefore, words 0, 1, and 2 can be used to store the direction of a ray (a vector), word 3 can store the data related to a primitive such as a triangle (word 3 may be used to store a scalar value; Mejdrich: [0075] L.9; triangle, Luebke: [0046] L.16) and the objects 320 in Fig. 3 are of different geometric shapes (Mejdrich: [0048] L.3-4 and Fig. 3).  
FIG. 7 illustrates an exemplary vector unit 700 and an associated register file 710.  Vector unit 700 may be configured to execute single instruction multiple data (SIMD) instructions.  In other words, vector unit 700 may operate on one or more vectors to produce a single scalar or vector result.  For example, vector unit 700 may perform parallel operations on data elements that comprise one or more vectors to produce a scalar or vector result. (Mejdrich: [0076]).  Vector processing may involve performing a wide variety of operations, for example, cross products, dot products, vector addition, and the like.  For example, in one embodiment vectors A and B may be added to one another.  Accordingly, an add instruction identifying registers RA and RB may be issued to a vector unit.  The vector unit may be configured to add the two vectors by adding elements of vectors A and B contained in registers RA and RB. (Mejdrich: [0090] L.1-8). A variety of permute instructions may be issued to rearrange and transfer vector elements in a plurality of registers to achieve a desired configuration of the vector elements in one or more registers.  FIG. 10 illustrates an exemplary instruction stream to arrange the elements of vector A, shown in FIG. 9B, in appropriate locations of a single register RA. (Mejdrich: [0094]).  Similar instructions may be issued arrange elements of vector B in register RB as shown in FIG. 9A. (Mejdrich: [0096] L.5-7). 
FIG. 11 illustrates an exemplary permute instruction with a write mask operand according to an embodiment of the invention.  As illustrated, the instruction may include an op-code field 1101, one or more source register fields (two source register fields 1102 and 1103 are shown), a target register field 1104 and a mask field 1105.  The register fields may comprise any suitable number of bits to specify source and target registers, and the exact number of bits may depend on the number of registers in a particular system architecture. (Mejdrich: [0100] L.1-10).
Therefore, with the permute instruction as shown in Fig. 11 which includes the op-code (for example, intersection), source register fields (ray: 1102 and 1103 to provide the direction of ray), target register fields (node (object): 1104 to provide the information of primitive, such as triangle, pyramid, rectangular prism and etc.) and mask, the vector operation is more efficiently performed.  This illustrates that the processing can be optimized with assembly programming with op-code instructions.  Hence,
24_1). the instruction causing issuance of an operation code (e.g., the instruction may include an op-code field 1101, one or more source register fields (two source register fields 1102 and 1103 are shown), a target register field 1104 and a mask field 1105. Mejdrich: [0100] L.3-6.  The permute instruction may include any number of fields of any length, each field being provided for a predefined purpose, for example, providing an extended op-code field.  Mejdrich: [0104] L.2-5.  Thus, the op-code field 1101 is used to identify a predefined purpose (function) to be performed on the operands in the following fields.  The operation can include traverse, intersect functions of Luebke);
The traversal and intersection operations in ray tracing as disclosed in Luebke are image processing operations and the command information can be efficiently be passed to the PPU with op-code instructions as shown in Fig. 11 of Mejdrich. Hence,
24_2). buffering (e.g., In some embodiments, CPU 102 writes a stream of commands for each PPU 202 to a data structure (not explicitly shown in either FIG. 1 or FIG. 2) that may be located in system memory 104, parallel processing memory 204, or another storage location accessible to both CPU 102 and PPU 202.  A pointer to each data structure is written to a pushbuffer to initiate processing of the stream of commands in the data structure.  The PPU 202 reads command streams from one or more pushbuffers and then executes commands asynchronously relative to the operation of CPU 102. Luebke: [0027] L.4-14) the operation code (e.g., the instruction may include an op-code field 1101, one or more source register fields (two source register fields 1102 and 1103 are shown), a target register field 1104 and a mask field 1105. Mejdrich: [0100] L.3-6.  The traversal and intersection operations are similarly optimized with op-code instructions) from each executed thread in a buffering element (e.g., the work stack 500; Luebke: [0061]; the work buffer 600; Luebke: [0065]; cache memory; Mejdrich: c.10 L.39-40);
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Mejdrich into the teaching of Luebke so that the information on the operations of image processing can be efficiently coded with op-code instructions

Regarding claim 25, the combined teaching of Luebke and Mejdrich teaches the machine-implemented method of graphics processing of claim 24, wherein identifying a group of computation tasks for concurrent execution comprises determining a group of computation tasks that use one or more of the same data elements (e.g., For example, transmitted ray 344 is seen traversing through the object 320A which the original ray 340 intersected.  Mejdrich: [0063] L.7-9.  For example, reflected ray 343 may be issued by the image processing system to determine what color or light may be reflected by the object 320A which the original ray 340 intersected.  Mejdrich: [0064] L.7-11. Therefore, transmitted and reflected rays are computed with the same ray 340 and object 320A). 

Regarding claim 26, the combined teaching of Luebke and Mejdrich teaches the machine-implemented method of graphics processing of claim 24, wherein identifying a group of computation tasks for concurrent execution comprises determining a group of computation tasks that share common instructions for execution (e.g., reflected rays from original rays 3401, 3402 and 3403 to boxes 320B-320D are calculated using the same reflection function applying to different rays 3201-3203 and 320B-320D). 

Regarding claim 27, the combined teaching of Luebke and Mejdrich teaches the machine-implemented method of graphics processing of claim 24, wherein the method further comprises receiving, at the task collector, data from the programmable computation units and the logic module (e.g., In yet another embodiment, when a thread's ray segment hits multiple child nodes, the thread may place the deferred nodes corresponding to far child nodes into a shared work buffer.  Such a work buffer may be organized using any feasible data structure, including, without limitation, a queue, a stack, or a linked list.  The work buffer may be shared by all threads in the thread group.  When any thread completes tracing of a ray or a ray segment, the thread may retrieve a new node associated with another ray segment from the shared work buffer.  Such a shared work buffer may have a static size.  Alternatively, the size of the shared work buffer may be dynamically determined, depending on the number of deferred nodes at any given time.  In one embodiment, a portion of the shared work buffer may be stored in local fast on-chip memory.  If the local on-chip memory runs out of available memory space, then further deferred nodes may be placed into an associated off-chip memory that may be larger and slower than the on-chip memory.  Luebke: [0051].  PPUs 202 may transfer data from system memory 104 and/or local parallel processing memories 204 into internal (on-chip) memory, process the data, and write result data back to system memory 104 and/or local parallel processing memories 204, where such data can be accessed by other system components, including CPU 102 or another parallel processing subsystem 112.  Luebke: [0034] L.8-15).

Regarding claim 28, the combined teaching of Luebke and Mejdrich teaches the machine-implemented method of graphics processing of claim 27, wherein the method further comprises identifying the group of computation tasks to be executed concurrently based on the data received at the task collector (e.g., Each of the above embodiments for assigning ray segments to multiple threads may be used alone or in any combination.  All such possible combinations and permutations fall within the scope of the present invention.  In one example, a hybrid approach could be used in which a thread initially could defer nodes by placing the deferred nodes into the shared work buffer.  If the shared work buffer is full, then the thread could defer additional nodes by pushing the nodes onto the thread's local work stack.  In another example, a thread could initially defer nodes by pushing the deferred nodes onto a local work stack.  Later, when some threads have completed tracing and are idle, the thread could defer additional nodes by placing the deferred nodes into the shared work buffer.  Luebke: [0053]. It will be appreciated that the architecture described herein is illustrative only and that variations and modifications are possible.  In one example, the techniques described herein could use special-purpose instructions, called warp-synchronous instructions that facilitate communication among threads within a group of threads.  Two such instructions, identified as VOTE.any and VOTE.all, would report whether a specified condition is true for any or all threads in a thread group.  Such instructions could be useful for tracing shadow rays, where visibility between two points is determined.  In such a case, all relevant threads tracing a shadow ray could terminate when a VOTE.any instruction indicates that any one or more of the relevant threads report a hit. Luebke: [0054] L.1-13). 

Regarding claim 29, the combined teaching of Luebke and Mejdrich teaches the machine-implemented method of graphics processing of claim 27, wherein the data received at the task collector comprises intermediate results of computation tasks that are being scheduled or dispatched for execution by the task collector (e.g., In one embodiment, the child nodes of a given node include all nodes at any level below the given node that connect to the given node, either directly or through one or more intermediate nodes. Luebke: [0046] L.16-19. As typically implemented in ray tracing, the PPU 202, in performing a traversal operation, receives a ray or a ray segment and a corresponding node within the acceleration structure 300 as input.  The node resides at a given level of the acceleration structure 300, specifically at the root node 310 for the entire volume of the scene, or some other node for a sub-volume represent a portion of the entire volume.  The PPU 202 determines the location of an intersection of the ray or ray segment with a graphics object or primitive by first determining whether the ray or ray segment hits a bounding volume represented by a node, and then determining whether the ray or ray segment hits the bounding volume represented by each of the node's child nodes.  Typically, traversal and intersection operations are performed using a depth-first search approach.  If the ray or ray segment hits more than one child node, then the PPU 202 pushes the far child node or nodes onto a work stack or places the far node or nodes in a shared work buffer.  The PPU 202 then selects the nearest hit node for further traversal.  When a hit is detected on a leaf node, the PPU 202 determines whether the ray or ray segment intersects with any of the graphics objects or primitives in the hit leaf node.  If there is an intersection, the PPU 202 stores information related to the intersected graphics objects or primitives.  The process continues, with the PPU 202 processing near nodes and deferring computations for far nodes, until a leaf node is reached or a ray segment is determined to have no hits.  Luebke: [0048] L.1-26). 

Regarding claim 30, the combined teaching of Luebke and Mejdrich teaches the machine-implemented method of graphics processing of claim 29, wherein the intermediate results include: a next program counter associated with a thread identifier (e.g., If multiple child nodes report a hit during tracing of a ray or ray segment, then the thread performing the trace selects one of the "hit" child nodes as the current node.  The other hit nodes are pushed onto the work stack 500 for later processing. Luebke: [0062] L.6-10. In one example, the first node pushed onto the work stack 500 could be represented by stacked node 0 510(0), the second node pushed onto the work stack 500 could be represented by stacked node 1 510(1), and so on.  The size of the work stack 500 increases as nodes are pushed onto the work stack 500 and decreases in size as nodes are pulled from the work stack 500.  As shown, the work stack 500 includes Y stacked nodes 510 numbered from 510(0) through 510(Y-1), where stacked node 510(Y-1) represents the node most recently pushed onto the work stack 500, and stacked node 510(0) represents the node least recently pushed onto the work stack 500. Luebke: [0063] and Fig. 5; reproduced below for reference.  

    PNG
    media_image1.png
    601
    587
    media_image1.png
    Greyscale

Fig. 5
Thus there is a counter to keep track of the current stack level, L being used; where L is less than or equal to Y, the stack size), the next program counter indicating where the identified thread is to continue execution (e.g., As described above, threads that are idle may pull stacked nodes 510 from the work stack 500 associated with other threads.  In such a case, an idle thread identifies another thread with a work stack 500 that includes at least one stacked node 510, and removes the stacked node 510 for processing.  The idle thread may pull the most recently stacked node 510(Y-1) from the work stack 500 for processing, since stacked node 510(Y-1) represents the node that the original thread pulls first for processing from the work stack 500. Luebke: [0064] L.1-9), and/or a result of an intersection test between an identified ray and a shape (e.g., Returning now to step 704, if the current node is a leaf node, then the method 700 proceeds to step 718, where the PPU 202 tests the ray or ray segment against the geometry objects or the geometry primitives associated with the leaf node. Luebke: [0079] L.1-5).

Regarding claim 31, the combined teaching of Luebke and Mejdrich teaches the machine-implemented method of graphics processing of claim 24, further comprising determining a relative order in which the threads of computation corresponding to the identified computation tasks are to be scheduled at each programmable computation unit (e.g., FIG. 6 illustrates a work buffer 600 shared by multiple threads within the parallel processing unit 202 of FIG. 2, according to one embodiment of the present invention.  As shown, the work buffer includes pooled nodes 610 and thread identifiers 620. Luebke: [0065] and Fig. 6; reproduced below for reference. 

    PNG
    media_image2.png
    597
    694
    media_image2.png
    Greyscale

Fig. 6
The pooled nodes 610 include pointers to various nodes for a set of threads, where the nodes have been placed into work buffer for later processing 600.  When a thread processes a current node, the thread evaluates each child node of the current node to see which child nodes are associated with a ray segment that has a hit for at least one graphics object.  If multiple child nodes report a hit during tracing of a ray or ray segment, then the thread performing the trace selects one of the "hit" child nodes as the current node.  The other hit nodes are placed into the work buffer 600 for later processing.  Luebke: [0066]. As shown, the work stack includes Z pooled nodes 610 numbered from 610(0) through 610(Z-1), where pooled node 610(Z-1) represents the node most recently placed into the work buffer 600, and pooled node 610(0) represents the node least recently placed into the work buffer 600.  Luebke: [0067] L.7-12. As described above, threads that are idle may select pooled nodes 610 from the work buffer 600 associated with the set of threads.  In such a case, an idle thread searches the work buffer 600, and selects one of the pooled nodes 610 for processing.  The idle thread may select any pooled node 610 from the work buffer 600. Luebke: [0068].  The thread identifiers 620 indicate the thread that placed a corresponding pooled node 610 into the work buffer 600.  As shown, thread identifier 620(0) indicates that thread 1 placed pooled node 610(0) into the work buffer, thread identifier 620(1) indicates that thread 4 placed pooled node 610(1) into the work buffer, and so on. Luebke: [0069] L.1-6). 

Regarding claim 32, the combined teaching of Luebke and Mejdrich teaches the machine-implemented method of graphics processing of claim 31[[.]], further comprising scheduling, at a scheduler, the threads of computation corresponding to the identified computation tasks according to the determined relative order (e.g., The task/work unit 207 receives tasks from the front end 212 and ensures that GPCs 208 are configured to a valid state before the processing specified by each one of the TMDs is initiated.  A priority may be specified for each TMD that is used to schedule execution of the processing task.  Processing tasks can also be received from the processing cluster array 230.  Optionally, the TMD can include a parameter that controls whether the TMD is added to the head or the tail for a list of processing tasks (or list of pointers to the processing tasks), thereby providing another level of control over priority.  Luebke: [0031] L.11-21). 

Regarding claim 33, the combined teaching of Luebke and Mejdrich teaches the machine-implemented method of graphics processing of claim 31, wherein determining the relative order in which the threads of computation corresponding to the identified computation tasks are to be scheduled is performed in dependence on in-progress thread data received at the task collector (e.g., The stacked nodes 510 include pointers to various nodes in the acceleration structure 300 to be processed during the trace of a given ray.  When a thread processes a current node, the thread evaluates each child node of the current node to see which child nodes are associated with a ray segment that has a hit for at least one graphics object.  If multiple child nodes report a hit during tracing of a ray or ray segment, then the thread performing the trace selects one of the "hit" child nodes as the current node.  The other hit nodes are pushed onto the work stack 500 for later processing. Luebke: [0062]. The current node is taken as an in-progress node and the ray segment and graphic object are the associated data. In one example, the first node pushed onto the work stack 500 could be represented by stacked node 0 510(0), the second node pushed onto the work stack 500 could be represented by stacked node 1 510(1), and so on.  Luebke: [0063] L.1-4).

Regarding claim 34, the combined teaching of Luebke and Mejdrich teaches the machine-implemented method of graphics processing of claim 24, further comprising, for a thread that issues operation codes that require blocking to wait for a result (e.g., The method 700 begins at step 702, where the parallel processing unit (PPU) 202 receives an assignment to trace a ray or a ray segment for the purpose of rendering an image using ray tracing.  In various embodiments, the assignment may be received from a ray tracing program application or from a thread that has created one or more rays or ray segments during execution of a thread.  The PPU 202 sets the current node to the volume associated with the ray or ray segment according to the received assignment. Luebke: [0071] L.1-9. At step 704, the PPU 202 determines whether the current node is a leaf node, where a leaf node is a node that has no corresponding child nodes.  If the current node is not a leaf node, then the method 700 proceeds to step 706, where the PPU 202 determines whether the ray or ray segment has two child nodes.  If the ray or ray segment has hit two child nodes, then the method 700 proceeds to step 708, where the PPU 202 creates two ray segments by splitting the current ray into two ray segments, where each ray segment corresponds to the two hit child nodes.  Luebke: [0072].  Therefore, the instant thread is occupied and is not available to trace other ray segments), swapping out that thread for one or more second threads for execution (e.g., At step 710, the PPU 202 determines whether any threads are available to trace one of the ray segments.  If a thread is available to process one of the ray segments, then the method 700 proceeds to step 712, where the PPU 202 assigns the far ray segment to an available thread.  Luebke: [0073] L.1-5), monitoring the availability of the result on which the first thread is blocked (e.g., Returning now to step 704, if the current node is a leaf node, then the method 700 proceeds to step 718, where the PPU 202 tests the ray or ray segment against the geometry objects or the geometry primitives associated with the leaf node.  At step 720, the PPU 202 determines whether the ray has hit any geometric objects or primitives inside the leaf node.  In some embodiments, if the ray has hit multiple geometric objects or primitives inside the leaf node, then the PPU 202 may select the hit graphics object or primitive that is nearest to the screen surface of the display device 103.  If the ray has not hit any geometric objects or primitives inside the leaf node, then the method 700 proceeds to step 738, described above.  If, however, the ray has hit at least one geometric object or primitive inside the leaf node, then the method 700 proceeds to step 722, where the PPU 202 determines whether the current ray or ray segment is associated with a shadow ray.  If the current ray or ray segment is associated with a shadow ray, then the method 700 proceeds to step 730, where the PPU 202 flags the shadow ray has a hit.  As described above in conjunction with FIG. 3, processing of a shadow ray completes when the ray encounters a hit along any ray segment.  Luebke: [0079]), and in response to result availability, changing the status of the blocked thread to ready (e.g., At step 732, the PPU 202 flags the thread as available to process other rays or ray segments. Luebke: [0080] L.1-2).

Regarding claim 38, Luebke teaches an apparatus for rendering images from descriptions of 3-D scenes (e.g., As used in the field of computer graphics, ray tracing is a technique for generating a realistic graphic image by tracing the path of light through the pixels in an image plane, such as the surface of a display device.  Each path of light (or ray) is oriented to pass through one of the pixels in the image plane.  Ray tracing then simulates the effects as each ray encounters objects in a three-dimensional (3D) graphics environment. Luebke: [0004] L.1-8), comprising:  
a task collector (e.g., If the ray or ray segment hits more than one child node, then the PPU 202 pushes the far child node or nodes onto a work stack or places the far node or nodes in a shared work buffer. Luebke: [0048] L.15-17. The work stack/work buffer is taken as the collector unit for far child nodes) configured to identify (e.g., traversal and intersection operations are performed using a depth-first search approach.  Luebke: [0048] L.13-14) groups of computation tasks for concurrent execution (e.g., the calculations to perform ray tracing are computationally intensive.  In order to improve performance, ray tracing may be accelerated by tracing a set of rays simultaneously using a highly parallel computing device such as graphics processing unit (GPU). Luebke: [0005] L.1-5);
a programmable computation unit configured to concurrently execute one or more threads of computation corresponding to the group of computation tasks (e.g., One embodiment of the present invention sets forth a method for tracing a ray within a parallel processing unit.  The method includes receiving, at a first thread, at least a portion of a ray for tracing, and identifying a first node within an acceleration structure associated with at least a portion of the ray, where the first node is associated with a volume of space traversed by the ray.  The method further includes identifying a plurality of nodes that comprise child nodes of the first node, where each node within the plurality of nodes is associated with a different sub-volume of space within the volume of space, and where each sub-volume of space is associated with a corresponding ray segment within at least a portion of the ray.  The method further includes determining that two or more nodes within the plurality of nodes are associated with sub-volumes of space that intersect the at least a portion of the ray.  The method further includes selecting a second node that comprises one node of the two or more nodes for processing by the first thread, and selecting a third node that comprises another node of the two or more nodes for processing by a second thread.  The method further includes causing the second thread to process the third node. Luebke: [0008]), each thread comprising an instruction (e.g., Another embodiment of the present invention sets forth a method for tracing a ray within a parallel processing unit.  The method includes receiving, at a first thread, at least a portion of a ray for tracing, and identifying a first node within an acceleration structure associated with at least a portion of the ray, where the first node is associated with a volume of space traversed by the ray. Luebke: [0009] L.1-7. During ray tracing, threads trace paths of light (rays) moving through a geometric scene, where the geometric scene includes one or more graphics objects.  Luebke: [0043] L.1-3.  Ray tracing is accelerated on a parallel computing architecture, such as the PPU 202 of FIG. 2, by performing fine-grained parallel traversal of individual rays across a group of computations executed in parallel by multiple threads within a thread group.  However the techniques described herein also apply to other parallel execution models, such as traditional CPU vector registers, or on any architecture capable of tracing multiple rays or ray segments via a common instruction stream. Luebke: [0037] L.3-11), from an instruction set defining instructions that can be used to program the programmable computation unit (e.g., As typically implemented in ray tracing, the PPU 202, in performing a traversal operation, receives a ray or a ray segment and a corresponding node within the acceleration structure 300 as input.  The node resides at a given level of the acceleration structure 300, specifically at the root node 310 for the entire volume of the scene, or some other node for a sub-volume represent a portion of the entire volume.  The PPU 202 determines the location of an intersection of the ray or ray segment with a graphics object or primitive by first determining whether the ray or ray segment hits a bounding volume represented by a node, and then determining whether the ray or ray segment hits the bounding volume represented by each of the node's child nodes.  Typically, traversal and intersection operations are performed using a depth-first search approach.  If the ray or ray segment hits more than one child node, then the PPU 202 pushes the far child node or nodes onto a work stack or places the far node or nodes in a shared work buffer. Luebke: [0048] L.1-17.  A computer-readable storage medium including instructions that, when executed by a processing unit, cause the processing unit to trace a ray within a parallel processing unit, by performing the steps: receiving, …; identifying, …; determining …; selecting …; placing …; and causing …  Luebke: Claim 10. These instructions form part of the instruction set of the processing unit), the instruction, being configured to, when executed cause issuance of an operation code (e.g., Each GPC 208 is capable of executing a large number (e.g., hundreds or thousands) of threads concurrently, where each thread is an instance of a program. Luebke: [0030] L.5-7. GPCs 208 receive processing tasks to be executed from a work distribution unit within a task/work unit 207.  The work distribution unit receives pointers to processing tasks that are encoded as task metadata (TMD) and stored in memory. Luebke: [0031] L.1-5. The traversal and intersection operations are two operations related to ray tracing.  The operations include two operands: a ray and an object that the ray is interacting – traversing or intersecting.  See 38_1 below) including data that identifies: (i) a ray (e.g., During ray traversal, a thread receives a ray or a ray segment and a starting node within the acceleration structure 300, where the node includes a volume of space to be traced by the ray segment.  Each ray segment includes a direction, a start point, and an end point.  The thread determines whether the ray segment intersects with a graphics object included within any of the child nodes of the starting node. Luebke: [0044] L.1-7. ), (ii) one or more shapes (e.g., Typically, when the volume of space represented by a given node includes only a small number of graphics primitives, the volume, and the associated node, are not subdivided further.  As a result, the node representing such a volume is not associated with any child nodes.  Such a node is called a leaf node, where a leaf node represents a volume of space that includes the small number of graphics objects or graphics primitives, such as a point, line segment, or triangle.  Luebke: [0046] L.9-16.  A node includes a triangle shape), and (iii) an operation to be performed for the ray with respect to the one or more shapes (e.g., At any given node, the PPU 202 determines whether a particular node is associated with a graphics object or primitive that intersects with the current ray or ray segment.  If the ray or ray segment intersects at least one graphics object or primitive, then the ray or ray segment is said to have "hit" the graphics object or primitive. Luebke: [0047] L.7-12);  
an interconnect configured to receive the operation code from the each executed thread (e.g., GPCs 208 receive processing tasks to be executed from a work distribution unit within a task/work unit 207.  The work distribution unit receives pointers to processing tasks that are encoded as task metadata (TMD) and stored in memory. Luebke: [0031] L.1-5. The task/work unit 207 receives tasks from the front end 212 and ensures that GPCs 208 are configured to a valid state before the processing specified by each one of the TMDs is initiated. Luebke: [0031] L.11-14.  See 38_1 below) and buffer the operation code in a buffering element (e.g., The thread selects a first node to process and postpones the remaining nodes, if any, by appending information related to the postponed nodes to a data structure for later processing.  Such postponed nodes are visited later if, for example, the ray segment does not intersect any primitives while traversing the first node.  Such a data structure may be in any technically form, including, without limitation, a work stack, a queue, or an unsorted pool or buffer. Luebke: [0045] L.1-8. A work stack 500 used by a thread within the parallel processing unit 202 of Fig. 2. Luebke: [0061] L.1-2. A work buffer 600 shared by multiple threads within the parallel processing unit 202 of Fig. 2. Luebke: [0065] L.1-2. Render targets, such as frame buffers or texture maps may be stored across DRAMs 220, allowing partition units 215 to write portions of each render target in parallel to efficiently use the available bandwidth of parallel processing memory 204. Luebke: [0032] L.11-15.  See 38_2 below); and 
a logic module arranged to execute independently of the programmable computation unit (e.g., Each PPU 202 advantageously implements a highly parallel processing architecture.  As shown in detail, PPU 202(0) includes a processing cluster array 230 that includes a number C of general processing clusters (GPCs) 208, where C.gtoreq.1.  Each GPC 208 is capable of executing a large number (e.g., hundreds or thousands) of threads concurrently, where each thread is an instance of a program.  In various applications, different GPCs 208 may be allocated for processing different types of programs or for performing different types of computations.  The allocation of GPCs 208 may vary dependent on the workload arising for each type of program or computation. Luebke: [0030] L.1-10.  A logic module is an instance of a program executed on a general processing cluster (GPC) 208.  The programmable computation unit is taken as the PPU 202) and operable to perform a predetermined set of operations (e.g., GPCs 208 can be programmed to execute processing tasks relating to a wide variety of applications, including but not limited to, linear and nonlinear data transforms, filtering of video and/or audio data, modeling operations (e.g., applying laws of physics to determine position, velocity and other attributes of objects), image rendering operations (e.g., tessellation shader, vertex shader, geometry shader, and/or pixel shader programs), and so on. Luebke: [0034] L.1-8. During ray tracing, threads trace paths of light (rays) moving through a geometric scene, where the geometric scene includes one or more graphics objects. Luebke: [0043] L.1-3. A computer-readable storage medium including instructions that, when executed by a processing unit, cause the processing unit to trace a ray within a parallel processing unit, by performing the steps: receiving, …; identifying, …; determining …; selecting …; placing …; and causing …  Luebke: Claim 10. These instructions form part of the instruction set of the processing unit), 
the logic module being configured to read the buffered operation code and perform the operation specified by the operation code (e.g., The PPU 202 then pulls a deferred far node from the work stack or retrieves a deferred far node from the work buffer if no hit has yet been discovered.  The PPU 202 continues to retrieve deferred far nodes until all deferred far nodes have been processed or the traversal operation otherwise terminates. Luebke: [0048] L.26-31. See 38_1 below).
Luebke does not explicitly teach:
38_1). the instruction … cause issuance of an operation code;
38_2). buffer the operation code in a buffering element;
Mejdrich teaches that the present invention is generally related to the field of image processing, and more specifically to an instruction set for processing images.  Vector processing may involve performing a plurality of permute operations to arrange vector operands in desired locations of a register prior to performing vector operation, for example, a cross product.  The permute instructions may be dependent on one another and may require the use of temporary registers.  Embodiments of the invention provide a permute instruction wherein a mask field may be used to specify a particular location of a target register in which to transfer data, thereby reducing the number of instructions for arranging data, reducing dependencies between instructions, and the usage of temporary registers. (Mejdrich: Abstract).
Mejdrich teaches that another method for rendering a real world three-dimensional scene onto a two-dimensional monitor using pixels is called ray tracing.  The ray tracing technique traces the propagation of imaginary rays, which behave similar to rays of light, into a three-dimensional scene which is to be rendered onto a computer screen. (Mejdrich: [0008] L.1-6). Image processing using, for example, ray tracing, may involve performing both vector and scalar math. Accordingly, hardware support for image processing may include vector and scalar units configured to perform a wide variety of calculations.  The vector and scalar operations, for example, may trace the path of light through a scene, or move objects within a three-dimensional scene.  A vector unit may perform operations, for example, dot products and cross products, on vectors related to the objects in the scene. (Mejdrich: [0013] L.3-9). Furthermore, each vector unit may be coupled with a register file comprising the vector data processed by the vector unit.  The vector data may be contained in one or more locations in one or more registers.  Therefore, one or more instructions may be issued to rearrange the vector data in desired locations within a target register.  The multiple instructions rearranging vector data may limit the efficiency of vector processing by consuming a significant portion of the issue bandwidth.  Additionally, the one or more instructions rearranging vector data may be dependent on one another, thereby introducing further pipeline stalls and unused pipeline stages that further limit efficiency. (Mejdrich: [0015]).
Mejdrich further teaches that the present invention is generally related to the field of image processing, and more specifically to an instruction set for processing images. (Mejdrich: [0018]).  One embodiment of the invention provides a method for storing data in a target register.  The method generally comprises receiving a permute instruction specifying at least one source register, the target register, and a write mask, wherein the write mask identifies one or more locations of the target register for writing data, and in response to receiving the permute instruction, transferring data from at least one location of the at least one source register to the one or more locations of the target register identified by the write mask. (Mejdrich: [0019]).  Processing images may involve performing one or more vector operations to determine, for example, intersection of rays and objects, generation of shadow rays, reflected rays, and the like.  One common operation performed during image processing is the cross product operation between two vectors.  A cross product may be performed to determine a normal vector from a surface, for example, the surface of a primitive of an object in a three dimensional scene.  The normal vector may indicate whether the surface of the object is visible to a viewer. (Mejdrich: [0066]). 
In the embodiment illustrated in FIG. 6, register 600 is shown as a 128 bit register.  Register 600 may be divided into four 32 bit word sections: word 0, word 1, word 2, and word 3, as illustrated.  Word 0 may include bits 0-31, word 1 may include bits 32-63, word 2 may include bits 64-97, and word 3 may include bits 98-127, as illustrated.  However, one skilled in the art will recognize that register 600 may be of any reasonable length and may include any number of sections of any reasonable length. (Mejdrich: [0074]).  Each section in register 600 may include an operand for a vector operation.  For example, register 600 may include the coordinates and data for a vector, for example vector A of FIG. 5.  Accordingly, word 0 may include coordinate xa, word 1 may include the coordinate ya, and word 2 may include the coordinate za.  Word 3 may include data related to a primitive associated with the vector, for example, color, transparency, and the like.  In one embodiment, word 3 may be used to store scalar values.  The scalar values may or may not be related to the vector coordinates contained in words 0-2. (Mejdrich: [0075]).
Therefore, words 0, 1, and 2 can be used to store the direction of a ray (a vector), word 3 can store the data related to a primitive such as a triangle (word 3 may be used to store a scalar value; Mejdrich: [0075] L.9; triangle, Luebke: [0046] L.16) and the objects 320 in Fig. 3 are of different geometric shapes (Mejdrich: [0048] L.3-4 and Fig. 3).  
FIG. 7 illustrates an exemplary vector unit 700 and an associated register file 710.  Vector unit 700 may be configured to execute single instruction multiple data (SIMD) instructions.  In other words, vector unit 700 may operate on one or more vectors to produce a single scalar or vector result.  For example, vector unit 700 may perform parallel operations on data elements that comprise one or more vectors to produce a scalar or vector result. (Mejdrich: [0076]).  Vector processing may involve performing a wide variety of operations, for example, cross products, dot products, vector addition, and the like.  For example, in one embodiment vectors A and B may be added to one another.  Accordingly, an add instruction identifying registers RA and RB may be issued to a vector unit.  The vector unit may be configured to add the two vectors by adding elements of vectors A and B contained in registers RA and RB. (Mejdrich: [0090] L.1-8). A variety of permute instructions may be issued to rearrange and transfer vector elements in a plurality of registers to achieve a desired configuration of the vector elements in one or more registers.  FIG. 10 illustrates an exemplary instruction stream to arrange the elements of vector A, shown in FIG. 9B, in appropriate locations of a single register RA. (Mejdrich: [0094]).  Similar instructions may be issued arrange elements of vector B in register RB as shown in FIG. 9A. (Mejdrich: [0096] L.5-7). 
FIG. 11 illustrates an exemplary permute instruction with a write mask operand according to an embodiment of the invention.  As illustrated, the instruction may include an op-code field 1101, one or more source register fields (two source register fields 1102 and 1103 are shown), a target register field 1104 and a mask field 1105.  The register fields may comprise any suitable number of bits to specify source and target registers, and the exact number of bits may depend on the number of registers in a particular system architecture. (Mejdrich: [0100] L.1-10).
Therefore, with the permute instruction as shown in Fig. 11 which includes the op-code (for example, intersection), source register fields (ray: 1102 and 1103 to provide the direction of ray), target register fields (node (object): 1104 to provide the information of primitive, such as triangle, pyramid, rectangular prism and etc.) and mask, the vector operation is more efficiently performed.  This illustrates that the processing can be optimized with assembly programming with op-code instructions.  Hence,
38_1). the instruction … cause issuance of an operation code (e.g., the instruction may include an op-code field 1101, one or more source register fields (two source register fields 1102 and 1103 are shown), a target register field 1104 and a mask field 1105. Mejdrich: [0100] L.3-6. The permute instruction may include any number of fields of any length, each field being provided for a predefined purpose, for example, providing an extended op-code field.  Mejdrich: [0104] L.2-5.  Thus, the op-code field 1101 is used to identify the function to be performed on the operands in the following fields.  The operation can include traverse, intersect functions of Luebke);
The traversal and intersection operations in ray tracing as disclosed in Luebke are image processing operations and the command information can be efficiently be passed to the PPU with op-code instructions as shown in Fig. 11 of Mejdrich. Hence,
38_2). buffer (e.g., In some embodiments, CPU 102 writes a stream of commands for each PPU 202 to a data structure (not explicitly shown in either FIG. 1 or FIG. 2) that may be located in system memory 104, parallel processing memory 204, or another storage location accessible to both CPU 102 and PPU 202.  A pointer to each data structure is written to a pushbuffer to initiate processing of the stream of commands in the data structure.  The PPU 202 reads command streams from one or more pushbuffers and then executes commands asynchronously relative to the operation of CPU 102. Luebke: [0027] L.4-14) the operation code (e.g., the instruction may include an op-code field 1101, one or more source register fields (two source register fields 1102 and 1103 are shown), a target register field 1104 and a mask field 1105. Mejdrich: [0100] L.3-6.  The traversal and intersection operations are similarly optimized with op-code instructions) in a buffering element (e.g., the work stack 500; Luebke: [0061]; the work buffer 600; Luebke: [0065]; cache memory; Mejdrich: c.10 L.39-40);
It would have been obvious to a person of ordinary skill in the art at the time of filing the application to combine the teaching of Mejdrich into the teaching of Luebke so that the information on the operations of image processing can be efficiently coded with op-code instructions

Regarding claims 39-43, the claims are apparatus claims of method claims 25-27, 33 and 32 respectively.  The claims are similar in scope to claims 25-27, 33 and 32 respectively and they are rejected under similar rationale as claims 25-27, 33 and 32 respectively.

Claims 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Luebke in view of Mejdrich as applied to claim 24 and further in view of Chachad et al. (2012/0198162).

Regarding claim 35, the combined teaching of Luebke and Mejdrich teaches the machine-implemented method of graphics processing of claim 24, further comprising identifying, in the task collector, a data element stored in a memory to be used during executing of the group of operations (e.g., GPCs 208 receive processing tasks to be executed from a work distribution unit within a task/work unit 207.  The work distribution unit receives pointers to processing tasks that are encoded as task metadata (TMD) and stored in memory.  Luebke: [0031] L.1-5), generating a pre-fetch read request and submitting the pre-fetch read request to a memory controller, to bring the data element from the memory to a memory closer to the logic module (see 35_1 below). 
The combined teaching of Luebke and Mejdrich does not explicitly teach:
35_1). generating a pre-fetch read request and submitting the pre-fetch read request to a memory controller, to bring the data element from the memory to a memory closer to the logic module.
Chachad teaches that digital signal processor system 100 includes a number of cache memories.  FIG. 1 illustrates a pair of first level caches.  Level one instruction cache (L1I) 121 stores instructions used by central processing unit core 110.  Central processing unit core 110 first attempts to access any instruction from level one instruction cache 121.  Level one data cache (L1D) 123 stores data used by central processing unit core 110.  Central processing unit core 110 first attempts to access any required data from level one data cache 123.  The two level one caches are backed by a level two unified cache (L2) 130.  In the event of a cache miss to level one instruction cache 121 or to level one data cache 123, the requested instruction or data is sought from level two unified cache 130.  If the requested instruction or data is stored in level two unified cache 130, then it is supplied to the requesting level one cache for supply to central processing unit core 110.  As is known in the art, the requested instruction or data may be simultaneously supplied to both the requesting cache and central processing unit core 110 to speed use. (Chachad: [0021]).  FIG. 1 illustrates several data/instruction movements within the digital signal processor system 100.  These include: (1) instructions move from L2 cache 130 to L1I cache 121 to fill in response to a L1I cache miss; (2) data moves from L2 cache 130 to L1D cache 123 to fill in response to a L1D cache miss; (3) data moves from L1D cache 123 to L2 cache 130 in response to a write miss in L1D cache 123, in response to a L1D cache 123 victim eviction and in response to a snoop from L2 cache 130; (4) data moves from external memory 161 to L2 cache 130 to fill in response to L2 cache miss or a direct memory access (DMA) data transfer into L2 cache 130; (5) data moves from L2 cache 130 to external memory 161 in response to a L2 cache victim eviction or writeback and in response to a DMA transfer out of L2 cache 130; (6) data moves from peripherals 169 to L2 cache 130 in response to a DMA transfer into L2 cache 130; and (7) data moves from L2 cache 130 to peripherals 169 is response to a DMA transfer out of L2 cache 130. (Chachad: [0023]).
Chachad teaches that each DSP core 610 preferably includes a level one data cache such as L1 SRAM/cache 612.  In the preferred embodiment each L1 SRAM/cache 612 may be configured with selected amounts of memory directly accessible by the corresponding DSP core 610 (SRAM) and data cache.  Each DSP core 610 has a corresponding level two combined cache L2 SRAM/cache 620.  As with L1 SRAM/cache 612, each L2 SRAM/cache 620 is preferably configurable with selected amounts of directly accessible memory (SRAM) and data cache.  Each L2 SRAM/cache 620 includes a prefetch unit 622.  Each prefetch unit 622 prefetchs data for the corresponding L2 SRAM/cache 620 based upon anticipating the needs of the corresponding DSP core 610.  Each DSP core 610 is further coupled to shared memory 630.  Shared memory 630 is usually slower and typically less expensive memory than L2 SRAM/cache 620 or L1 SRAM/cache 610.  Shared memory 630 typically stores program and data information shared between the DSP cores 610. (Chachad: [0052] and Fig. 6).
Chachad further teaches that FIG. 3 illustrates the pipeline stages 300 of digital signal processor core 110 (prior art).  These pipeline stages are divided into three groups: fetch group 310; decode group 320; and execute group 330.  All instructions in the instruction set flow through the fetch, decode, and execute stages of the pipeline.  Fetch group 310 has four phases for all instructions, and decode group 320 has two phases for all instructions.  Execute group 330 requires a varying number of phases depending on the type of instruction. (Chachad: [0029]). The fetch phases of the fetch group 310 are: Program address generate phase 311 (PG); Program address send phase 312 (PS); Program access ready wait stage 313 (PW); and Program fetch packet receive stage 314 (PR).  Digital signal processor core 110 uses a fetch packet (FP) of eight instructions.  All eight of the instructions proceed through fetch group 310 together.  During PG phase 311, the program address is generated in program fetch unit 10.  During PS phase 312, this program address is sent to memory.  During PW phase 313, the memory read occurs.  Finally during PR phase 314, the fetch packet is received at CPU 1. (Chachad: [0030]).
Therefore, the prefetch unit 622 read the corresponding L2 SRAM/cache 620 from shared memory 630.
35_1). generating a pre-fetch (e.g., prefetch function performed with the prefetch units 622; Chachad: [0052] L.10-13 and Fig. 6) read request (e.g., during the PW phase 313 of the fetch function; Chachad: [0030] L.9-10) and submitting the pre-fetch read request to a memory controller (e.g., Data transfers into and out of L1I cache 121 is controlled by program memory controller (PMC) 720.  Data transfers into and out of L2 130 including both cache and directly addressable memory (SRAM) are controlled by unified memory controller (UMC) 730. Chachad: [0054]), to bring the data element from the memory to a memory closer to the logic module (e.g., (1) instructions move from L2 cache 130 to L1I cache 121 to fill in response to a L1I cache miss; (2) data moves from L2 cache 130 to L1D cache 123 to fill in response to a L1D cache miss; Chachad: [0023] L.3-6. Level one instruction cache (L1I) 121 stores instructions used by central processing unit core 110. Central processing unit core 110 first attempts to access any instruction from level one instruction cache 121. Level one data cache (LID) 123 stores data used by central processing unit core
110. Central processing unit core 110 first attempts to access any required data from level one data cache 123. Chachad: [0021] L.3-9).
It would have been obvious to a person of ordinary skill in the art at the time of filing the application to combine the teaching of Chachad into the combined teaching of Luebke and Mejdrich so that program and data that are not directly accessed by the processing unit (such as DSP core 610) can use a less expensive shared memory 630 for storage to minimize the cost.

Regarding claim 36, the combined teaching of Luebke, Mejdrich and Chachad teaches the machine-implemented method of graphics processing of claim 35, wherein the pre-fetch read request includes data indicative of a number of read requests to be expected for the data element (e.g., The execute phases of the execute group 330 are: Execute 1 (E1) 331; Execute 2 (E2) 332; Execute 3 (E3) 333; Execute 4 (E4) 334; and Execute 5 (E5) 335.  Different types of instructions require different numbers of these phases to complete.  These phases of the pipeline play an important role in understanding the device state at CPU cycle boundaries. Chachad: [0032]. During E1 phase 331, the conditions for the instructions are evaluated and operands are read for all instruction types.  For load and store instructions, address generation is performed and address modifications are written to a register file. Chachad: [0033] L.1-5. During the E2 phase 332, for load instructions, the address is sent to memory.  For store instructions, the address and data are sent to memory.  Single-cycle instructions that saturate results set the SAT bit in the control status register (CSR) if saturation occurs. Chachad: [0034] L.1-5. During E3 phase 333, data memory accesses are performed.  Any multiply instruction that saturates results sets the SAT bit in the control status register (CSR) if saturation occurs. Chachad: [0035]. During E4 phase 334, for load instructions, data is brought to the CPU boundary.  For multiply extension instructions, the results are written to a register file.  Multiply extension instructions complete during the E4 phase 334. Chachad: [0036]. During E5 phase 335, load instructions write data into a register.  Load instructions complete during the E5 phase 335. Chachad: [0037].  It is obvious that the number of read requests are indicated to read the data that are requested), and further comprising eviction logic that evicts the data element according to a process that incorporates the indicated number of read requests (e.g., (3) data moves from L1D cache 123 to L2 cache 130 in response to a write miss in L1D cache 123, in response to a L1D cache 123 victim eviction and in response to a snoop from L2 cache 130. Chachad: [0023] L.6-9. (5) data moves from L2 cache 130 to external memory 161 in response to a L2 cache victim eviction or writeback and in response to a DMA transfer out of L2 cache 130. Chachad: [0023] L.12-15. A cache miss to an address that aliases to one of these sets needs only to evict one of these ways.  Determination of which way to evict is typically made based on prior usage of these ways. Chachad: [0050] L.19-22. If this data is cacheable (Yes at test block 801), L1D cache 123 then caches this data (block 803).  If necessary this includes replacing a clean line or evicting a dirty cache line (block 802).  If this data is not cacheable (No at test block 801), the CPU load completes in external memory (block 804). Chachad: [0059] L.4-9.  It is obvious that the CPU loads a defined amount of data from external memory to fill the cache). 

Allowable Subject Matter
Claims 37 are objected to being dependent upon rejected base claim.  The claim would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter in claim 37:  The prior art of record, either individually or in combination, fails to teach the claimed limitation in the following:
wherein the programmable computation unit executes threads of computation over a set of time frames, the programmable computation unit being configured to concurrently execute the threads of computation by executing the threads of computation in the same time frame.
as recited in claim 37.

Response to Arguments
Applicant’s arguments filed on March 29, 2021 have been fully considered but they are not persuasive.
R1.	The applicant argued on p.7 para. 2 lines 8-11 that “Nowhere does the examiner explain what is in the op-code field. Appellant respectfully submits that this fact conclusively establishes that the obviousness rejection is flawed and thus must be reversed on this record.”
The examiner disagreed respectfully.  The examiner has explained in the rejection above that the reference of Luebke teaches the traversal and intersection operations of ray tracing and the teaching op-code from Mejdrich is used to code the two operations into two different op-codes commands to facilitate assembly programming.  Furthermore, the examiner refers to the reference of Mejdrich that “Furthermore, the particular instruction configuration depicted in FIG. 11 is not limiting on the invention.  The permute instruction may include any number of fields of any length, each field being provided for a predefined purpose, for example, providing an extended op-code field, providing a field for identifying a location in the source register for source data, and the like.” (Mejdrich: [0104] L.1-7).
Finally, it is well-known that op-code (opcode) is a field of a computer (assembly) instruction that identifies the operation (purpose or function) of the instruction.

Conclusion
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure:
a).	Gokhale (Maya B. Gokhale and Judith D. Schlesinger, “Instruction Sets,” Wiley Encyclopedia of Computer Science and Engineering, edited by Benjamin Wah, 2008 John Wiley & Sons, Inc.) teaches that “A computer system’s instruction set reﬂects the most primitive set of commands directly accessible to the programmer or compiler. Instructions in the instruction set manipulate components deﬁned in the computer’s instruction set architecture (ISA), which encompasses characteristics of the central processing unit (CPU), register set, memory access structure, and exception handling mechanisms.
In addition to deﬁning the set of commands that a computer can execute, an instruction set speciﬁes the format of each instruction. An instruction is divided into various ﬁelds that indicate the basic command (opcode) and the operands to the command. Instructions should be chosen and encoded so that frequently used instructions or instruction sequences execute quickly. Often there is more than one implementation of an instruction set architecture, which enables computer system designers to exploit faster technology and components while maintain-ing object code compatibility with previous versions of the computer system.” (Gokhale: p.1 c.1 para. 1-2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SING-WAI WU whose telephone number is (571)270-5850.  The examiner can normally be reached on 9:00am - 5:30pm (Central Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SING-WAI WU/Primary Examiner, Art Unit 2611